Case 3:20-cr-00300-B Documenti6 Filed 06/10/20 Pageiofi PagelD 55
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

DALLAS DIVISION

JUDGE: REBECCA RUTHERFORD

DEPUTY CLERK: _L. Price COURT REPORTER/TAPE NO: Shawn McRoberts

LAW CLERK: USPO/PTSO:

INTERPRETER: COURT TIME: [0):(04- [D-YS

A.M. | P.M. DATE: June 10, 2020
Kaas. NO. ODIST. CR. NO. 3:20-mj-00548-BN *SEALED* USDJ Magistrate Judge David L.
Horan .

UNITED STATES OF AMERICA Byor UwnagLo CD ausa

 

O

Grote AVONGOAAAS (PA)

COUNSEL FOR DEFENDANTS APPT — (A), Retd — (R), FPD - (F)

Vv.

 

GO? (OP CO? (OA (O72 CO?

LEJAEL RUDLEY (2)

 

7 a
CUINITIAL APPEARANCE CIDENTITY OBOND HEARING PRELIMINARY HEARING
ETENTION HEARING CICOUNSEL DETERMINATION HEARING CIREMOVAL HEARING CIEXTRADITION HEARING

O HEARING CONTINUED ON CASE NO. CIOTHER DISTRICT CIDIVISION
DATE OF FEDERAL ARREST/CUSTODY: CISURRENDER
( RULE 5/32 CIAPPEARED ON WRIT
( DEFT FIRST APPEARANCE. DEFT ADVISED OF RIGHTS/CHARGES CIPROBATION/SUPERVISED RELEASE VIOLATOR
[) DEFT FIRST APPEARANCE WITH COUNSEL.
C) DEFT OOMW (MATERIAL WITNESS) APPEARED COWITH OWITHOUT COUNSEL
CO REQUESTS APPOINTED COUNSEL.
O FINANCIAL AFFIDAVIT EXECUTED.
™ ORDER APPOINTING FEDERAL PUBLIC DEFENDER.

PRIVATE COUNSEL APPOINTED
C) DEFT HAS RETAINED COUNSEL
[1] ARRAIGNMENT SET CIDETENTION HEARING SET

 

 

 

 

0] PRELIMINARY HEARING SET COBOND HEARING SET
C COUNSEL DETERMINATION HEARING SET
C0 IDENTITY/REMOVAL HEARING SET
CO BOND OSET OREDUCEDTO $ OICASH. O SURETY 010% O PR DUNS O3RDPTY OMW
C NO BOND SET AT THIS TIME, ___ DAY DETENTION ORDER TO BE ENTERED.
CORDER OF TEMPORARY DETENTION/COMMITMENT PENDING HEARING ENTERED.

ORDER OF DETENTION PENDING TRIAL ENTERED.
C0 DEFT ADVISED OF CONDITIONS OF RELEASE.
CO BOND EXECUTED CIDEFT OMW RELEASED CSTATE AUTHORITIES DINS

EFT OMW REMANDED TO CUSTODY.

C) DEFT ORDERED REMOVED TO ORIGINATING DISTRICT.
C) WAIVER OF OPRELIMINARY HEARING ORULE 5/32 HEARING CIDETENTION HEARING TRICTCOURT
(1 COURT FINDS PROBABLE CAUSE OID DPc. US. DIS
Cl DEFT FAILED TO APPEAR. ORAL ORDER FOR ISSUANCE OF BENCH WARR pNORTHER ED OF TEXAS

C1 GOVERNMENT TO NET FY FOREIGH GONSULAR
REMARKS: __[) aid

 

 

 

JUN 10 2020

 

 

RK US bee PRICT COURT

CLERK, U.S CT
By
sputy

 

 

 

 
